Worden, J.
Action, by the appellant against the appellees, of replevin for a pair of mules.
Issue, trial by jury, verdict and judgment for defendants; motion by plaintiff for a new trial overruled, and exception.
The evidence is not in the record, and there is no error complained of except the giving of certain instructions, or rather the overruling of the motion for a new trial asked on the ground.that certain instructions given were erroneous.
We have examined the record with some care, and do not find that any exception whatever was taken to the instructions given. An exception was taken to the overruling of the motion for a new trial, but the record in no way shows that the appellant excepted to the instructions given. We need not cite authorities to the point that a failure to except to the instructions given is a waiver of any objection to them.'
The judgment below is affirmed, with costs.